723 S.E.2d 539 (2012)
STATE
v.
Anthony TOWNSEND.
No. 458P11-2.
Supreme Court of North Carolina.
March 8, 2012.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
Anthony Townsend, Windsor, for Townsend, Anthony.
William West, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 3rd of February 2012 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 8th of March 2012."
JACKSON, J. recused.